Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1-20 are pending in this Office Action.

Response to Arguments
Applicant’s arguments, filed 04/18/2022 have been fully considered and are not persuasive.    Please see remarks below.
Applicant contends Chrapko in view of Tyagi fails to teach the recited claim language, specifically that Charapko fails to teach “adding at least one event or subevent associated with first client to the value routing table…” instead any interaction information is used only to calculate a user connectivity value and is not added to the registry or any data tables (Remarks pp.7-8).  In response, the examiner respectfully submits: Applicants recited claim limitations provide for adding to a “value routing table” relationships between first and second client.  The “relationship” in contention adds an “event or subevent associated with first client to the value routing table”.  Charapko discloses a data store with a table (i.e. value routing table) that stores links (i.e. relationship”) between user nodes, wherein user connectivity values (i.e. second mass) are associated with transaction histories (i.e. event or subevent) of the user nodes to determine trustworthiness of users to connect for transactions (see fig. 5A paras. 71-74).
Further, Applicant contends Tyagi fails to teach modifying Chrapko to include “preparing a value pool packet…based at least in part on the first mass and the second mass…”.  Specifically, Tyagi is not concerned with relationships among buyers among a group, but is only concerned with the aggregate of their contributions to the group (Remarks, pp. 8-10). In response, the examiner respectfully submits: Applicants specification provides for “mass” to be any information related to clustering, weight for connected clients and events (para. 54).  Chrapko envisions use of groups for transactions, wherein the users connectivity values are used to determine trustworthiness to link (see paras. 71-74).  Chrapko fails to explicitly teach preparing a value pool packet based on the user relationships. Tyagi further modifies Chrapko by teaching use of aggregate or pooled transactions initiated by a user group (i.e. value pool packet). Charapako teaches calculating a “first mass” and “second mass” (see para. 56, 69-72) and further Tyagi sets group parameters for joining the group/cluster (ex. a minimum number of purchasers or minimum aggregate amount of dollars sold) (see para. 49), wherein the parameters are used to define relationship/mass/weight between users. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Charapako teaching of entering into a transaction with a trustworthy connected user (see para. 21-22), to include aggregating or pooling a transaction with an approved purchase group as taught in Tyagi. 
 
Applicant’s invention as claimed:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5-10, 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrapko (US 2018 / 0285972), herein after Chrapko and further in view of Tyagi (US 2014/0032376), herein after Tyagi.

Regarding claims 1, 12 and 20, 
Chrapko teaches a method of value transmission in a network of clients, comprising:  2generating a value routing table and storing the value routing table at a first client (see paras. 51 and 68-69, generating a cluster registry (i.e. value routing table) and caching the registry on a particular device (i.e. first client), wherein cluster and devices may be particular to a value based payment processing network (see paras. 132-134); 
3adding a first plurality of clients to the value routing table, a second client of the 4plurality of clients having a first mass representing a relationship between the first client 5and the second client (see paras. 56, register computers in the cluster registry, wherein a node (i.e. second client) can be determined to have a weighted connectivity rating (i.e. first mass) representing a relationship between the nodes);  
6adding at least one event or subevent associated with first client to the value 7routing table at the first client, the at least one event or subevent having a second mass 8representing a relationship between the first client, the second client, and the at least one 9event or subevent (see paras. 69-72, adding relationship/interaction information/transaction information (i.e. event) to the data tables of the cluster registry/table, wherein the variety of different relationships/interactions can have a connectivity value (i.e. second mass) representing a relationship between the node devices and the user interactions).
Chrapko fails to teach in response to receiving a value transmission request, preparing a value pool 11packet based at least in part on the first mass and the second mass and 12completing a value transmission.
However, in analogous art Tyagi teaches 10in response to receiving a value transmission request, preparing a value pool 11packet based at least in part on the first mass and the second mass (see paras. 11 and 49, in response to a payment request (i.e. value transmission request) preparing a pooled transaction (i.e. value pool packet) based in part on parameters set for the group (i.e. first and second mass));
and 12completing a value transmission with the value pool packet (see paras. 11, completing the payment processing with the pooled transaction).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Charapako to include in response to receiving a value transmission request, preparing a value pool 11packet based at least in part on the first mass and the second mass and 12completing a value transmission as taught in Tyagi. One would do so for the benefit of preparing a pooled transaction (see para. 11 and 49).    

Regarding claims 4 and 15,
Chrapko in view of Tyagi teaches the limitations as described in claim 1 above.
Chrapko further teaches wherein the first mass represents a relationship between 2the first client and the first plurality of clients (see paras. 56, a node (i.e. second client) can be determined to have a weighted connectivity rating (i.e. first mass) representing a relationship between the nodes).

Regarding claims 5 and 16,
Chrapko in view of Tyagi teaches the limitations as described in claim 4 above.
Chrapko further teaches wherein the at least one event or subevent comprises a 2main event associated with the first client and the first plurality of additional clients (see paras. 69-72, adding relationship/interaction information (i.e. event) to the data tables of the cluster registry, wherein the variety of different relationships/interactions can be given more weight based on importance (i.e. main event)).

Regarding claims 6 and 17,
Chrapko in view of Tyagi teaches the limitations as described in claim 1 above.
Chrapko further teaches wherein at least one of the first client or the second client 2comprises at least one of: a mobile device; a value injector; a desktop computer; a router; or a payment gateway (see paras. 48-49, wherein the first or second device comprises a mobile device, computer).

Regarding claims 7 and 18,
Chrapko in view of Tyagi teaches the limitations as described in claim 1 above.
Chrapko in view of Tyagi fails to teach wherein the value transmission request comprises a 2request with a target value.
Tyagi further teaches wherein the value transmission request comprises a 2request with a target value (see paras. 11 and 49, in response to a payment request (i.e. value transmission request) preparing a pooled transaction (i.e. value pool packet) for set price (i.e. target value)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Charapako to include wherein the value transmission request comprises a 2request with a target value as taught in Tyagi.
One would do so for the benefit of preparing a pooled transaction (see para. 11 and 49).    

Regarding claims 8 and 19,
Chrapko in view of Tyagi teaches the limiations as described in claim 7 above.
Chrapko in view of Tyagi fails to teach target value is associated with the at least one 2event or subevent of the value routing table.
Tyagi further teaches wherein the target value is associated with the at least one 2event or subevent of the value routing table (see paras. 11 and 49, in response to a payment request (i.e. value transmission request) preparing a pooled transaction (i.e. value pool packet) wherein set price is based on parameters set for the purchase).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Charapako to include target value is associated with the at least one 2event or subevent of the value routing table as taught in Tyagi.
One would do so for the benefit of preparing a pooled transaction (see para. 11 and 49).    

Regarding claim 9,
Chrapko in view of Tyagi teaches the limiations as described in claim 8 above.
Chrapko further teaches comprising selecting a token from one of the first 2client or the second client having a highest mass (Applicants discloses token to be any value standard used for a transaction (para. 47).  Here, see paras. 134-139, wherein virtual currency units (i.e. token) can be selected from users/nodes having the largest composite connectivity values (i.e. highest mass).


Regarding claim 10,
Chrapko in view of Tyagi teaches the limiations as described in claim 7 above.
Chrapko in view of Tyagi fails to teach wherein the target value comprises predetermined 2denominations.
Tyagi further teaches wherein the target value comprises predetermined 2denominations (see paras. 11 and 49, in response to a payment request (i.e. value transmission request) preparing a pooled transaction (i.e. value pool packet) for set price (i.e. target value) with parameters for payment information (see para. 33)).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Charapako to include wherein the target value comprises predetermined 2denominations as taught in Tyagi.
One would do so for the benefit of preparing a pooled transaction (see para. 11 and 49).    
Claims 2, 3, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chrapko in view of Tyagi and further in view of Nuzzi et al. (US 2013/0173470), herein after Nuzzi.
Regarding claims 2 and 13,
Chrapko in view of Tyagi teaches the limitations as described in claim 1 above.
Although, Chrapko teaches a user being an initiator of payment transaction using a financial transaction application or payment system. Chrapko in view of Tyagi fails to teach wherein at least one of the first client or the second client 2comprises a value injector.  
However, in analogous art Nuzzi teaches wherein at least one of the first client or the second client 2comprises a value injector (Applicant defines value injectors as being point of sale systems/payment processors (para. 54). Here, see para. 37 and 39, client devices have programmatic clients that enables users to process payments (i.e. value injector)).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Charapako, specifically the financial application utilized by the payment initiator (paras. 83-84) so that other users can participate in the financial transaction, to include wherein at least one of the first client or the second client 2comprises a value injector as taught in Nuzzi.
One would do so for the benefit of enabling payment processing (see para. 11 and 49).    

Regarding claims 3 and 14,
Chrapko in view of Tyagi teaches the limiations as described in claim 2 above.
Chrapko further teaches wherein the value injector is in an active state or a passive 2state (see para. 56, client devices state as being connected or not is determined (i.e. active or passive state)).Appl. No.16/232,819 

Regarding claim 11,
Chrapko in view of Tyagi teaches the limiations as described in claim 1 above.
Although, Chrapko teaches a user being an initatior of payment transaction using a financial transaction application or payment system. Chrapko in view of Tyagi fails to teach wherein completing the value transmission with the value 2pool packet comprises transmitting the value pool packet to a value injector comprising 3at least one of the first client, the second client, or one or more additional clients.
However, in analogous art Nuzzi teaches wherein completing the value transmission with the value 2pool packet comprises transmitting the value pool packet to a value injector comprising 3at least one of the first client, the second client, or one or more additional clients (see para. 39 and 44, client devices have programmatic clients that enables users to process payments (i.e. value injector) and authorize payment).Appl. No.16/232,819 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to modify Charapako, specifically the financial application utilized by the payment initiator (paras. 83-84) so that other users can participate in the financial transaction,  to include wherein completing the value transmission with the value 2pool packet comprises transmitting the value pool packet to a value injector comprising 3at least one of the first client, the second client, or one or more additional clients as taught in Nuzzi.
One would do so for the benefit of enabling payment processing (see para. 11 and 49).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US  20130173470 A1 – Nuzzi, using authorized co-located groups for transactions.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458